 



Exhibit 10.1
CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
AMENDMENT NO. 1 TO
CO-PROMOTION AGREEMENT
     This Amendment No. 1 to Co-Promotion Agreement (“Amendment”) is entered
into as of the 6th day of May, 2008, by and between C.B. Fleet Company,
Incorporated, a Virginia corporation, and its subsidiary, C.B. Fleet Investment
Corporation, a Delaware corporation (collectively, “Fleet”), and Santarus, Inc.,
a Delaware corporation (“Santarus”).
BACKGROUND
     A. Fleet and Santarus are parties to that certain Co-Promotion Agreement
dated August 24, 2007 (the “Agreement”).
     B. The parties desire to amend the Agreement as set forth herein.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and the mutual promises
herein contained, Fleet and Santarus hereby agree as follows:
1. Capitalized terms not defined in this Amendment shall have the meanings given
in the Agreement.
2. The parties acknowledge that the Promotion Commencement Date occurred on
October 1, 2007. Therefore, the Term shall expire on October 1, 2008 unless
earlier terminated pursuant to the Agreement, as amended by this Amendment.
3. The Maximum Number of Details in Section 2.3 of the Agreement shall be
increased from [***] Calls to [***] Calls.
4. Fleet shall not be required to pay Santarus a Co-Promotion Fee with respect
to any Calls in excess of [***] Calls in any calendar month beginning
January 2008. Any such excess Calls by the Santarus Sales Force shall not apply
towards the Maximum Number of Details under Section 2.3 of the Agreement.
5. The parties acknowledge that the increase in the Maximum Number of Details
under this Amendment results in an increase in the maximum aggregate
Co-Promotion Fee that can be paid to Santarus under the Agreement by $[***] (the
“Maximum Co-Promotion Fee Increase”). In the event Fleet terminates the
Agreement prior to the end of the Term, except for termination for Santarus
breach or insolvency pursuant to Section 10.2(i) or 10.2(ii), respectively,
Fleet shall be required to pay Santarus, within [***] days
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



after termination of the Agreement, a termination fee equal to the amount, if
any, of the Maximum Co-Promotion Fee Increase not already paid to Santarus.
6. The notice period for termination under Sections 10.2(v) and 10.3(v) is
hereby decreased from 120 days to 45 days.
7. Notwithstanding Section 3.2 of the Agreement, once the Maximum Number of
Details has been reached, the Bonus Payment will not be pro-rated even if the
Agreement is terminated prior to the completion of a Bonus Period.
8. This Amendment may be executed in several counterparts, each of which shall
be deemed an original. This Amendment shall be construed and governed in all
aspects under and in accordance with the law of the State of New York (excluding
its or any other jurisdiction’s choice of law principles).
     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
and delivered by their undersigned duly authorized representatives as of the
date first set forth above.

                      SANTARUS, INC.       C.B. FLEET COMPANY, INCORPORATED    
 
                   
By:
  /s/ Gerald T. Proehl
 
      By:   /s/ R. Bruce Montgomery, Jr.
 
    Name: Gerald T. Proehl       Name: R. Bruce Montgomery, Jr.     Title:
President and CEO       Title: Vice President    
 
                                C.B. FLEET INVESTMENT
CORPORATION    
 
                   
 
          By:   /s/ Robert A. Lemon
 
                Name: Robert A. Lemon                 Title: President    

 